Case 3:19-cv-01030-SMY-RJD Document 18 Filed 10/24/19 Page 1 of 1 Page ID #78




                             UNITED STATES DISTRICT COURT
                                                              for the

                                             Southern District of Illinois



               YVETTE JACKSON,
                  PLAINTIFF,                                        )
                              v.                                    )   Case Number: 3:19-CV-01030-SMY-RJD
                                                                    )
       EAST ST LOUIS BOARD OF                                       )
     EDUCATION DISTRICT 189, et al                                  )


                                        ENTRY OF APPEARANCE

           To the Clerk of Court and all parties of record:

               I hereby enter my appearance as counsel for Plaintiff, Yvette Jackson in
 the above referenced matter.




           DATED: October 24, 2019

                                                                        /s/ Dedra Brock-Moore 6304412
                                                                        Law Offices of Dedra Brock-Moore, LLC
                                                                        1 S. Church Street, Suite 401
                                                                        Belleville, IL 62220
                                                                        618-235-0800 office
                                                                        618-235-3346 fax
                                                                        dmoore@dedramoorelaw.com

                                            CERTIFICATE OF SERVICE

 The undersigned certifies that a true and accurate copy of the foregoing documents was served
 on all parties of interest via the Court’s ECF system on October 24, 2019.

                                                                        /s/ Dedra Brock-Moore


 Jackson v. East St. Louis Board of Education District 189, et al
